DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/KR2018/002290 filed 02/23/2018 which claims foreign priority to 
Korean Application No. 10-2017-0025084 filed 02/24/2017, Korean Application No. 10-2017-0059081 filed 05/12/2017 and Korean Application No. 10-2018-0021708 filed 02/23/2018.

Election/Restrictions
Applicant’s election of group II (claims 10-18)  in the reply filed on 07/22/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Regarding the species election requirement, Applicant elects:
Species Group A: Comparison to establish a diagnosis
choice (a) normal individual-derived sample vs. chronic obstructive pulmonary disease (COPD) patient-derived sample.

Species Group B: Bacteria derived nanovesicle type to establish COPD
choice (36) genus Faecalibacterium.

Species Group C: Bacteria derived nanovesicle type to establish Asthma
choice (218) Bacteroides

Species Group D: Bacteria derived nanovesicle type to establish Asthma and COPD
choice (351) genus Bifidobacterium.

Claims 1-9 and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/22/2021.

Status of the claims
Claims 1-18 are pending. Claims 10-12 and 17-18 are currently under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is construed as being directed to a method of diagnosing chronic obstructive airway disease, wherein said method includes a step of extracting DNA from extracellular vesicles isolated from a subject sample, a step of performing a PCR using a primer pair consisting SEQ ID NOS: 1 and 2, and a step of comparing the content of bacteria-derived extracellular vesicles between a normal individual-derived sample and a chronic obstructive pulmonary disease (COPD) patient-derived sample through sequencing of a product of the PCR.
Claim 10 is indefinite because the scope of the primers in the underlined phrase below, in a limitation of claim 10, step (b) is unclear. 
Particularly, claim 10, step (b) recites the limitation of “performing polymerase chain reaction (PCR) on the extracted DNA using a pair of primers having SEQ ID NO: 1 and SEQ ID NO: 2”. 
The underlined phrase “a pair of primers having SEQ ID NO: 1 and SEQ ID NO: 2” does not make clear whether it is the first primer or the second primer of the instant primer pair that comprises SEQ ID NO: 1 and/or SEQ ID NO: 2. 
The metes and bounds of each primer of the primer pair are not unclear. For claim clarity, the use of PTO claim language of “comprising” or “consisting” is suggested.
Applicant may amend the underlined to one of the following options to clarify the metes and bounds of each primer of the primer pair recited in claim 10: 
a primer pair consisting a primer consisting of SEQ ID NO: 1 and a primer consisting of SEQ ID NO: 2; or 
a primer pair consisting a first primer comprising SEQ ID NO: 1 and a second primer comprising SEQ ID NO: 2.

For the purposes of examination, the Examiner has construed the limitation of: 
“performing polymerase chain reaction (PCR) on the extracted DNA using a pair of primers having SEQ ID NO: 1 and SEQ ID NO: 2” 
as being directed to the step of:
performing polymerase chain reaction (PCR) on the extracted DNA using a primer pair consisting of SEQ ID NO: 1 and SEQ ID NO: 2.

Claims 11-12 and 17-18 are also rejected as they depend from claim 10, which is rejected as indicated above.

Claim 10 is also indefinite because of the following issues. 
Claim 10, step (a) requires extraction of DNA from extracellular vesicles from a subject’s sample while Claim 10, step (c) recites the term “bacteria-derived extracellular vesicles”, within the limitation “comparing an increase or decrease in content of bacteria-derived extracellular vesicles between a normal individual-derived sample and a chronic obstructive pulmonary disease (COPD) patient-derived sample through sequencing of a product of the PCR”.  
First, there is insufficient antecedent basis for the latter limitation of “bacteria-derived extracellular vesicles” since the earlier recitation is simply directed to extracellular vesicles from a subject’s sample.
Also, claim 10, step (c), requires two distinct samples (bacteria-derived extracellular vesicle from a normal patient and from a COPD patient), which is in contrast to claim 10, step (a) which only indicates a single sample (a patient derived extracellular vesicle). 
There is insufficient antecedent basis for (bacteria-derived extracellular vesicle from a normal patient and COPD patient as claim 10, step (a) does not direct DNA extraction from bacteria-derived extracellular vesicles from normal individual-derived sample and chronic obstructive pulmonary disease (COPD) patient-derived sample.

If Applicant intends to evaluate DNA sequences of extracted DNA from two different subject samples in claim 10 as a whole (i.e. DNA of extracellular vesicles from normal individual-derived sample and DNA of chronic obstructive pulmonary disease (COPD) patient-derived samples), then claim 10, step (a) should be amended and could recite “extracting DNAs from bacteria-derived extracellular vesicles isolated from healthy patient samples and from chronic obstructive pulmonary disease (COPD) patient sample”.

Also, the term “content” in the limitation “comparing an increase or decrease in content of bacteria-derived extracellular vesicles between a normal individual-derived sample and a chronic obstructive pulmonary disease (COPD) patient-derived sample through sequencing of a product of the PCR”, of claim 10, step (c), is confusing and indefinite. 
Specifically, it is unclear what is encompassed by the term “content” as follows. 
Based on the preceding limitation of claim 10, step (b), PCR amplicons are generated by a PCR step that uses SEQ ID NOS 1 and 2 on extracted DNA obtained from extracellular vesicles of a subject’s sample.
Yet it is not known whether “content” as claimed in claim 10, step (c), refers to these amplified fragments of DNA (i.e. amplicons generated from the DNA of extracellular vesicles of a subject’s sample in step (b)); or whether “content” refers to metagenome (i.e. all DNA and RNA present in and extracted from extracellular vesicles of a subject’s sample); or 
finally, whether “content” refers to other materials that is not presently recited in claim 10.
Claims 11-12 and 17-18 are rejected as they depend from claim 10, which is rejected for reasons indicated above.

Claim 10 is drawn to a method of diagnosis COPD yet none of the recited steps of claim 10 establish any processes or steps to establish a diagnosis of COPD. Claims 12 and 17-18 are rejected as they depend from claim 10.
Claim 10, step (c) recites the limitation “through sequencing of a product of the PCR” which is indefinite because it is not clear what is being claimed. 
It is not known if “a product of the PCR” refers to the PCR products that were generated by step (b) of claim 10.
It is also not clear whether claim 10, step (c) is to encompass an active step of sequencing of the PCR products that were generated by step (b) of claim 10; or whether claim 10, step (c) requires comparison of DNA sequences obtained by sequencing of any PCR products, not necessarily those generated by step (b) of claim 10. Claims 11-12 and 17-18 are further rejected as they depend from claim 10.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 14 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The specification disclose how to perform an isolation of extracellular vesicles (Specification, Example 2, pg 30, lines 18-20 and pg 31, lines 1-13) and then perform an analysis of the microbiome sequence content of the extracellular vesicles to screen for specific DNA sequences belonging to genus Faecalibacterium; or belonging to the phylum Tenericutes or to DNA specifically from distinct types of bacteria (pg 31, Example 3, lines 15-20 and pg 32, lines 1-12).
Applicants have not disclose how to isolate and then extract DNA of specific bacterial extracellular vesicles e.g. the extracellular vesicle belonging to genus Faecalibacterium or extracellular vesicle belonging to the phylum Tenericutes or any of the specific types of bacteria-derived extracellular vesicles that are recited in claims 12, 14 or 16.
Accordingly, claims 12, 14 and 16 are not enabled by the instant disclosure.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12 and 17-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural law or a natural correlation without significantly more. The claims recite a natural correlation between DNA content of bacteria-derived extracellular vesicles as determined by PCR amplification of 16S rDNA sequences, and COPD diagnosis. 
This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical steps are extracting DNA from extracellular vesicles isolated from a subject sample and performing PCR on the extracted DNA using a primer pair consisting of SEQ ID NO: 1 and SEQ ID NO: 2 . These active steps are conventional and routine steps known in the art as disclosed in Jee et al. (US2017/0369930, para [0005]-[0026], [0034]-[0039], [0045]-[0050] and Examples 1-8 on pg 3-5), Parimon et al. (2018, MyJoVE Corporation, pp 1-17), Skog et al. (WO2009/0100029A1, publ. Aug 13, 2009: previously cited) and Gosiewski et al. (WO2017/009693, filed 09/03/2015; provided here as its English Translation equivalent i.e. US2018/0195111: previously cited) (further see the rejection under 35 U.S.C. 103 below for more specific disclosures of the DNA extraction and PCR using primers consisting SEQ ID NOS: 1-2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pragman et al. (2012, PloS one, 7(10), p.e47305, pp 1-10: previously cited) in view of Admyre et al. (2003, European Respiratory Journal, 22(4), pp.578-583: newly cited), Kim et al., (2015, The Journal of Immunology, 194(7), pp.3361-3368: newly cited), Skog et al. (WO2009/0100029A1, publ. Aug 13, 2009: previously cited) and Gosiewski et al. (WO2017/009693, filed 09/03/2015; provided here as its English Translation equivalent i.e. US2018/0195111: previously cited).

Claims 10, 11, 12
Regarding claim 10, Pragman et al. teach a method of diagnosing chronic obstructive airway disease that includes the analysis of lung microbiome of 22 COPD patients having moderate or severe COPD compared to 10 healthy control patients (see abstract and pg 2, left col, section entitled “Results”). 
Regarding claim 10(a)-10(c), Pragman et al. determined the composition of the lung microbiomes using 454 pyrosequencing of 16S rDNA found in bronchoalveolar lavage fluid (BALF) (see abstract and pg 8, left col, last para and pg 8, right col, 1st para and pg 8, right col, section entitled “DNA Isolation, PCR Amplification, and Sequencing”). 
Regarding claim 10(c) and claim 11, Pragman et al. teach comparing an increase or decrease in bacteria sequence content obtained through sequencing of a product of the PCR, in a normal individual-derived sample versus a chronic obstructive pulmonary disease (COPD) patient-derived sample (pg 8, right col, section entitled “DNA Isolation, PCR Amplification, and Sequencing” and pg 8, right col, sections entitled “Data Analysis” and supporting Information” and pg 9, all text).
Regarding claim 10(c) and claim 12, Pragman et al. state “our results showed a significant increase in microbial diversity with the development of COPD. The main phyla in all samples were Actinobacteria, Firmicutes, and Proteobacteria. Metastats analyses demonstrated an increased abundance of several oral bacteria in COPD samples” (abstract).

Omitted from Pragman et al. (2012), claim 10, step(a), claim 10, step (b) and claims 12, 17 and 18
Regarding claim 10(a), while Pragman et al. teach analysis of extracted 16S rDNA of microbiome composition of a bronchoalveolar lavage fluid from patients, Pragman et al. do NOT teach clam 10, step (a) or the extracted DNA is extracted from extracellular vesicles isolated from patient’s bronchoalveolar lavage fluid or patient’s other samples.
Regarding claim 10(b), while Pragman et al. performing a PCR amplification using a primer pair comprising 16S rRNA gene primers specific to the constant regions flanking the V3 region 
(i.e. PCR using forward primer consisting  5’-GCCTCCCTCGCGCCATCAG- 10 base barcode –CCTACGGGAGGCAGCAG-3’; 
and reverse primer consisting 5’-GCCTTGCCAGCCCGCTCAG – ATTACCGCGGCTGCTGG-3’) (see Pragman et al., pg 8, right col, section entitled “DNA Isolation, PCR Amplification, and Sequencing”),
Pragman et al. do NOT teach use of the instant 50 bp 16S_V3_F primer comprising SEQ ID NO: 1 (i.e. 5’- TCGTCGGCAGCGTCAGATGTGTATAAGAGACAGCCTACGGGNGGCWGCAG-3’) and the instant 55 bp 16S_V4_R  primer comprising SEQ ID NO: 2 (i.e. 5’- GTCTCGTGGGCTCGGAGATGTGTATAAGAGACAGGACTACHVGGGTATCTAATCC-3’).

Regarding claim 12, Pragman et al. do NOT teach the comparing of step (c) comprises comparing an increase or decrease in content of extracellular vesicles derived from bacteria belonging to genus Faecalibacterium.
Regarding claim 17, Pragman et al. do NOT teach wherein the subject sample is blood.
Regarding claim 18, Pragman et al. do NOT teach wherein the blood is whole blood, serum, plasma, or blood mononuclear cells.

Admyre et al. (2003) (claim 10)
Regarding claim 10(a), Admyre et al. teach an isolation technique for obtaining extracellular vesicles (EVs) from a bronchoalveolar lavage fluid (BALF) sample (see Admyre et al., pg 579, sections entitled “Exosome preparations” and “Exosome coating to beads”). 

Kim et al. (2015) (claim 10)
Regarding claim 10(a), Kim et al. also teach an isolation technique for obtaining extracellular vesicles (EVs) from a bronchoalveolar lavage fluid (BALF) sample (see Kim et al., pg 3362, section entitled “The preparation of EVs from indoor dust and E. coli”). 

Skog et al. (claim 10, 17-18)
Further regarding claim 10(a)-10(b), Skog et al. (WO2009/0100029A1, publ. Aug 13, 2009) teach method(s) for lysis of isolated exosomes/microvesicles and of performing a PCR on the DNA recovered from the microvesicles (see WO2009/100029A1, pg 34-37, para [0089]-[0099] and pg 43, para [00115]).  
Regarding claims 17-18, Skog et al. teach isolating microvesicles from blood (pg 15, para [0031] and pg 37, para [00100]).

Gosiewski et al. (2015) (claim 10)
Regarding claim 10(b), Gosiewski et al. (WO2017/009693, filed 09/03/2015; provided here as its English Translation equivalent i.e. US2018/0195111) teach the use of instant SEQ ID NOS: 1-2 as primers for microbiological analysis of biomaterial (US2018/0195111, abstract and para [0049]).
Gosiewski et al. (US2018/0195111) teach the instant primer pair enable PCR amplification of the V3 and V4 16S DNA regions (see US2018/0195111, para [0034]) and that a NGS sequencing of the 16S rDNA amplicon provides quantitative and qualitative taxonomic breakdown of all bacteria present in the sample (see US2018/0195111, para [0035]).

It would have been obvious to a person of ordinary skilled in the art, before the effective filing date of the instant application, to modify the method of diagnosing chronic obstructive airway disease that as taught by Pragman et al. by isolating extracellular vesicles of bronchoalveolar lavage fluid (BALF) sample or other body fluid sample, in a manner according to the teachings provided by Admyre et al. or Kim et al. (2015) and/or Skog et al. and Gosiewski et al. (filed 2015). 
Skog et al. particularly teach isolation of DNA from the isolated extracellular vesicles (EVs) of a body fluid sample, e.g. from blood sample while Gosiewski et al. teach the conventional use of the instant primer pair consisting of SEQ ID NOS: 1-2 so as to enable PCR amplification of the V3 and V4 16S DNA regions and Pragman et al. teach analysis of 16S DNA sequences to quantify sequences from specific bacteria and/or quantity relative to the observed microbiome of the sample.
The ordinary skilled artisan would have had a reasonable expectation of success at obtaining and amplifying DNA recovered from the EVs of a patient sample i.e. EVs recovered from healthy patients as a control as well as DNA recovered from the EVs of a sample obtained from COPD patients as these require no more than practicing steps known in the prior art and finally, providing a NGS sequencing of the 16S rDNA amplicons in a manner as taught Pragman et al. so as to screen the microbiome DNA composition of the EVs from the COPD patients and compared them to that of the healthy patients as well as the amounts of member(s) of the microbiome from the COPD patients compared to the healthy patients so further analysis and subsequent diagnosis of mild or severe COPD.
In view of the teachings of the Pragman et al. (2012), Admyre et al. (2003) or Kim et al. (2015), Skog et al. (2009), Gosiewski et al. (WO2017/009693, filed 09/03/2015; provided here as its English Translation equivalent i.e. US2018/0195111), the instant claims 10-12 and 17-18 are prima facie obvious.

Conclusion
No claims are currently allowed. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956.  The examiner can normally be reached on Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        December 7, 2021